ACCEPTED
                                                                                             14-14-00435-CR
                                                                               FOURTEENTH COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                                                         2/5/2015 9:18:33 AM
                                                                                        CHRISTOPHER PRINE
                                                                                                      CLERK

                                   No. 14-14-00435-CR

                                          In the                            FILED IN
                                   Court of Appeals                  14th COURT OF APPEALS
                                                                        HOUSTON, TEXAS
                                         For the
                                                                      2/5/2015 9:18:33 AM
                            Fourteenth District of Texas             CHRISTOPHER A. PRINE
                                       At Houston                             Clerk




                                       No. 1402503
                                In the 248th District Court
                                 Of Harris County, Texas



                           MICHAEL SHAWN RYALS
                                         Appellant
                                           v.
                             THE STATE OF TEXAS
                                         Appellee



                 STATE’S MOTION FOR EXTENSION OF TIME
                    IN WHICH TO FILE APPELLATE BRIEF



TO THE HONORABLE COURT OF APPEALS OF TEXAS:

       COMES NOW THE STATE OF TEXAS, in accordance with Rules 10.5(b)(1) and

38.6(d) of the Texas Rules of Appellate Procedure, and files this motion for extension of

time in which to file the State’s brief in this case, and, in support thereof, presents the

following:

       1. In the 248th District Court of Harris County, Texas, in cause number 1402503,
          The State of Texas v. Michael Shawn Ryals, Appellant was convicted of
          fraudulent use of identifying information, and was sentenced to 40 years in the
           Texas Department of Criminal Justice, Correctional Institutions Division, on May
           29, 2014.

       2. A written notice of appeal was filed on May 29, 2014.

       3. The State’s brief was due on February 5, 2015.

       4. An extension of time in which to file the State’s brief is requested until March 5,
          2015.

       5. Two previous extensions of time have been requested by the State.

       6. The facts relied upon to explain the need for this extension are:

       The State’s Assistant District Attorney on appeal just finalized and submitted
       the brief on Johnson v. State, 14-14-00278-CR. The State’s Assistant District
       Attorney on appeal was ordered to active duty in the United State Navy on
       January 23, 2015, and relocated to Norfolk, Virginia, to report to Helicopter
       Sea Combat Squadron EIGHT FOUR. This relocation and period of
       mobilized active duty is expected to last until no earlier than September 30,
       2015. This development has delayed progress on this brief, as well as all
       previously assigned briefs. The State’s Assistant District Attorney on appeal
       will continue to work on this brief, however, additional time is required.

       WHEREFORE, the State prays that this Court will grant an extension of time until

March 5, 2015 in which to file the State’s brief in this case.


                                                            Respectfully submitted,



                                                            SETH GAGLIARDI
                                                            Assistant District Attorney
                                                            Harris County, Texas
                                                            1201 Franklin, Suite 600
                                                            Houston, Texas 77002
                                                            (713) 755-5826
                                                            TBC No. 24073207
                             CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing instrument has been emailed to the

attorney for the Appellant on February 5, 2015:

       Mr. Jerald K. Graber
       917 Franklin Street, Suite 510
       Houston, TX 77002
       Phone: (713) 224-2323
       Fax: (713) 227-9900
       graberlaw@sbcglobal.net




                                                      SETH GAGLIARDI
                                                      Assistant District Attorney
                                                      Harris County, Texas
                                                      1201 Franklin, Suite 600
                                                      Houston, Texas 77002
                                                      (713) 755-5826
                                                      TBC No. 24073207

Date: February 5, 2015